    Case 5:20-cv-05061-KES Document 14 Filed 12/01/20 Page 1 of 14 PageID #: 58




                        UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH DAKOTA
                              WESTERN DIVISION


THOMAS SPOTTED BEAR,                                  5:20-CV-05061-KES

                           Plaintiff,

               vs.                              ORDER GRANTING PLAINTIFF’S
                                               MOTION TO PROCEED IN FORMA
SHERIFF KEVIN THOM, in his                     PAUPERIS AND 1915 SCREENING
individual and official capacity, JAIL                FOR DISMISSAL
COMMANDER YANTIS, in his individual
and official capacity, and
CORRECTIONAL OFFICER SCHULZ, in
his individual and official capacity,

                           Defendants.


        Plaintiff, Thomas Spotted Bear, an inmate at the Pennington County

Jail 1, filed a pro se civil rights lawsuit under 42 U.S.C. § 1983. Docket 1.

Spotted Bear moves to proceed in forma pauperis and included his prisoner

trust account report. Dockets 2, 5, 6.

I.      Motion to Proceed Without Prepayment of Fees

        Spotted Bear reports average monthly deposits of $0.00 and an average

monthly balance of $0.00. Docket 2. Under the Prison Litigation Reform Act

(PLRA), a prisoner who “brings a civil action or files an appeal in forma

pauperis . . . shall be required to pay the full amount of a filing fee.” 28 U.S.C.



1 Spotted Bear does not provide facts regarding the reason why he is detained
at the Pennington County Jail. See Docket 1. The court will treat him as a
pretrial detainee because he was incarcerated at a county jail and was waiting
to be released on bond when he filed the present action. See id. at 1; Docket 5
at 1.
 Case 5:20-cv-05061-KES Document 14 Filed 12/01/20 Page 2 of 14 PageID #: 59




§ 1915(b)(1). “[W]hen an inmate seeks pauper status, the only issue is whether

the inmate pays the entire fee at the initiation of the proceedings or over a

period of time under an installment plan.” Henderson v. Norris, 129 F.3d 481,

483 (8th Cir. 1997) (quoting McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th

Cir. 1997)).

      The initial partial filing fee that accompanies an installment plan is

calculated according to 28 U.S.C. § 1915(b)(1), which requires a payment of 20

percent of the greater of:

      (A) the average monthly deposits to the prisoner’s account; or
      (B) the average monthly balance in the prisoner’s account for the 6-
      month period immediately preceding the filing of the complaint or
      notice of appeal.

28 U.S.C. § 1915(b)(1)(A)-(B). Based on the information regarding Spotted

Bear’s prisoner trust account, the court grants Spotted Bear leave to proceed

without prepayment of fees and waives the initial partial filing fee. See 28

U.S.C. § 1915(b)(4) (“In no event shall a prisoner be prohibited from bringing a

civil action . . . for the reason that the prisoner has no assets and no means by

which to pay the initial partial filing fee.”).

      In order to pay his filing fee, Spotted Bear must “make monthly

payments of 20 percent of the preceding month’s income credited to the

prisoner’s account.” 28 U.S.C. § 1915(b)(2). The statute places the burden on

the prisoner’s institution to collect the additional monthly payments and

forward them to the court as follows:

      After payment of the initial partial filing fee, the prisoner shall be
      required to make monthly payments of 20 percent of the preceding
                                           2
 Case 5:20-cv-05061-KES Document 14 Filed 12/01/20 Page 3 of 14 PageID #: 60




      month’s income credited to the prisoner’s account. The agency
      having custody of the prisoner shall forward payments from the
      prisoner’s account to the clerk of the court each time the amount in
      the account exceeds $10 until the filing fees are paid.

28 U.S.C. § 1915(b)(2). The installments will be collected pursuant to this

procedure. The Clerk of Court will send a copy of this order to the appropriate

financial official at Spotted Bear’s institution. Spotted Bear remains

responsible for the entire filing fee, as long as he is a prisoner. See In re Tyler,

110 F.3d 528, 529-30 (8th Cir. 1997).

II.   1915A Screening

      A.     Factual Background

      Spotted Bear claims that on September 6, 2020, he reported to

Correctional Officer Schulz that the toilet in his cell was not working. Docket 1

at 4. Schulz called a plumber to fix the toilet. Id. Spotted Bear was removed

from his cell while the plumber worked on the toilet. Id. Once the toilet was

fixed, Schulz sent Spotted Bear back to his cell. Id. As Spotted Bear walked to

his cell, he claims that other inmates told him that there were human feces all

over the walls and floor of his cell. Id. Once he reached his cell, Spotted Bear

claims that Schulz ordered him to clean up the mess using Spotted Bear’s own

inmate clothes and water from the cell’s sink. Id. He was only able to use a

mop once that night. Id. Spotted Bear alleges that he asked for cleaning

supplies, but he never received them. Id. Spotted Bear states that he was

forced to sleep in his cell that night; he also claims that he had to eat in his

dirty cell the next day. Id. After Spotted Bear was off lockdown, he was able to


                                          3
 Case 5:20-cv-05061-KES Document 14 Filed 12/01/20 Page 4 of 14 PageID #: 61




clean the rest of the mess up. Id. Spotted Bear alleges that the mess made him

nausea, and he developed rashes. Id. He also claims that he was humiliated

and mentally distraught. Id.

      On another day in September of 2020, Spotted Bear approached his cell

and saw that Schulz was doing a random cell search. Id. at 5. Spotted Bear

claims that Schulz was going through Spotted Bear’s personal and legal mail.

Id. Spotted Bear told Schulz that “he had no right to be doing that.” Id. Spotted

Bear alleges that Schulz replied that “[h]e could.” Id. Schulz told Spotted Bear

to step away and to let Schulz continue the search. Id. Spotted Bear claims

that he has an ongoing legal case. Id. He contends that Schulz opened

confidential mail and that Schulz had no reason to read his personal and legal

mail. Id.

      Lastly, Spotted Bear claims that Schulz retaliated against Spotted Bear.

Id. at 6. Spotted Bear alleges that he is being “charge[d]” for reporting “the

incident.” Id. When Schulz informed Spotted Bear that he was being charged,

Schulz allegedly shouted it loud enough for the cell block to hear. Id. Schulz

told Spotted Bear that it was going to cost $400 for the plumber’s labor and the

parts for the toilet. Id. Spotted Bear claims that his injuries included lockdown

and mental anguish. Id.

      Spotted Bear claims that Sherriff Kevin Thom is the decision maker at

the Pennington County Jail and oversees the operations at the Pennington

County Jail. Id. at 2. Spotted Bear alleges that Yantis, the Jail Commander,



                                         4
 Case 5:20-cv-05061-KES Document 14 Filed 12/01/20 Page 5 of 14 PageID #: 62




has “legal authority” and makes decisions at the Pennington County Jail. Id.

Schulz works under Sheriff Thom and Yantis. Id.

      B.    Legal Standard

      The court must assume as true all facts well pleaded in the complaint.

Estate of Rosenberg v. Crandell, 56 F.3d 35, 36 (8th Cir. 1995). Civil rights and

pro se complaints must be liberally construed. Erickson v. Pardus, 551 U.S. 89,

94 (2007); Bediako v. Stein Mart, Inc., 354 F.3d 835, 839 (8th Cir. 2004). Even

with this construction, “a pro se complaint must contain specific facts

supporting its conclusions.” Martin v. Sargent, 780 F.2d 1334, 1337 (8th Cir.

1985). Civil rights complaints cannot be merely conclusory. Davis v. Hall, 992

F.2d 151, 152 (8th Cir. 1993).

      A complaint “does not need detailed factual allegations . . . [but] requires

more than labels and conclusions, and a formulaic recitation of the elements of

a cause of action will not do[.]” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007). If it does not contain these bare essentials, dismissal is appropriate.

Beavers v. Lockhart, 755 F.2d 657, 663 (8th Cir. 1985). Twombly requires that

a complaint’s “[f]actual allegations must be enough to raise a right to relief

above the speculative level . . . on the assumption that all of the complaint’s

allegations are true[.]” Twombly, 550 U.S. at 555; see also Abdullah v.

Minnesota, 261 F. App’x 926, 927 (8th Cir. 2008) (noting that a complaint must

contain either direct or inferential allegations regarding all material elements

necessary to sustain recovery under some viable legal theory). Under 28 U.S.C.

§ 1915A, the court must screen prisoner complaints and dismiss them if they
                                         5
 Case 5:20-cv-05061-KES Document 14 Filed 12/01/20 Page 6 of 14 PageID #: 63




“(1) [are] frivolous, malicious, or fail[] to state a claim upon which relief may be

granted; or (2) seek[] monetary relief from a defendant who is immune from

such relief.” 28 U.S.C. § 1915A(b). The court will now assess each individual

claim under 28 U.S.C. § 1915A.

      C.     Legal Analysis

             1.    Official Capacity Claims

      Spotted Bear sues defendants in their individual and official capacities.

Docket 1 at 2. Spotted Bear claims that Sheriff Thom, Yantis, and Schulz are

employed at the Pennington County Jail. Id. “A suit against a government

officer in his official capacity is functionally equivalent to a suit against the

employing governmental entity.” Veatch v. Bartels Lutheran Home, 627 F.3d

1254, 1257 (8th Cir. 2010). Thus, Spotted Bear’s claims against Thom, Yantis,

and Schulz in their official capacity are the equivalent of a lawsuit against

Pennington County. And a county may only be sued “when execution of a

government’s policy or custom, whether made by its lawmakers or by those

whose edicts or acts may fairly be said to represent official policy,” deprives a

plaintiff of a federal right. Monell v. Dep’t of Soc. Servs. of N.Y., 436 U.S. 658,

694 (1978). Spotted Bear does not allege that Pennington County has

unconstitutional policies or customs, thus his claims against Thom, Yantis,

and Schulz, in their official capacity, are dismissed under 28 U.S.C.

§§ 1915(e)(2)(B)(i-ii) and 1915A(b)(1).




                                          6
 Case 5:20-cv-05061-KES Document 14 Filed 12/01/20 Page 7 of 14 PageID #: 64




             2.    Individual Capacity Claims

                   a.     Conditions of Confinement

      Spotted Bear claims that the conditions of his confinement violated his

Eighth Amendment rights. Docket 1 at 4. But as a pretrial detainee, Spotted

Bear’s claims are analyzed under the Due Process Clause of the Fourteenth

Amendment rather than the Eighth Amendment. Crow v. Montgomery, 403

F.3d 598, 601 (8th Cir. 2005). The Pennington County Jail officials violated

Spotted Bear’s due process rights if the Pennington County Jail’s conditions of

confinement constituted punishment. Id. The same deliberate-indifference

standard that is applied under the Eighth Amendment to conditions-of-

confinement claims applies to pretrial detainees under the Fourteenth

Amendment. Id.

       To sufficiently allege a conditions of confinement claim, Spotted Bear

must assert that the alleged deprivation resulted “in the denial of the ‘minimal

civilized measure of life’s necessities’ ” and that prison officials were

deliberately indifferent to “an excessive risk to inmate health or safety.” Farmer

v. Brennan, 511 U.S. 825, 834, 837 (1994) (quoting Rhodes v. Chapman, 452

U.S. 337, 347 (1981)); see also Dalrymple v. Dooley, No. 4:12-CV-04098-KES,

2014 WL 4987596, at *5 (D.S.D. Oct. 6, 2014). First, under the objective

component, an inmate must show that a condition of confinement “pose[s] an

unreasonable risk of serious damage to his future health” or safety. Helling v.

McKinney, 509 U.S. 25, 35 (1993). The Supreme Court has listed “food,

clothing, shelter, medical care and reasonable safety” as minimal civilized
                                          7
 Case 5:20-cv-05061-KES Document 14 Filed 12/01/20 Page 8 of 14 PageID #: 65




measures. DeShaney v. Winnebago Cnty. Dep’t of Soc. Servs., 489 U.S. 189,

200 (1989).

      Second, under the subjective component, the inmate must show that the

defendant prison officials “acted with a sufficiently culpable state of mind” in

relation to the prison condition. Hudson v. McMillian, 503 U.S. 1, 20 (1992)

(Thomas, J. dissenting). A “ ‘should-have-known’ standard[] is not sufficient to

support a finding of deliberate indifference[.]” Spruce v. Sargent, 149 F.3d 783,

786 (8th Cir. 1998) (citing Farmer, 511 U.S. at 837). A prisoner need not show

that the prison official acted with “the very purpose of causing harm or with

knowledge that harm [would] result.” Farmer, 511 U.S. at 835. A prisoner need

only show that the prison official knew of and disregarded “an excessive risk to

inmate health or safety[.]” Id. at 837.

      Here, Spotted Bear has alleged facts that a condition of his confinement

posed an unreasonable risk of serious damage to his health. Spotted Bear

claims that the toilet in his cell broke, resulting in the cell’s floors and walls

being covered with human feces. Docket 1 at 4. Spotted Bear was instructed to

clean up the mess with only his inmate clothing and water from the cell’s sink.

Id. He was only able to use a mop once during the cleanup. Id. Spotted Bear

was forced to sleep and eat in the dirty cell until the next day when he was able

to clean up the rest of the mess. Id. He experienced nausea and rashes. Id.

Additionally, Spotted Bear alleged facts that demonstrate Schulz acted with a

culpable state of mind. Spotted Bear claims that Schulz knew about the dirty

cell because he sent Spotted Bear back to the cell and told Spotted Bear to
                                          8
 Case 5:20-cv-05061-KES Document 14 Filed 12/01/20 Page 9 of 14 PageID #: 66




clean it up. Id. Spotted Bear also asked for cleaning supplies but never received

them. Id. Thus, Spotted Bear has alleged sufficient facts to state a claim

challenging the conditions of confinement. Spotted Bear’s conditions of

confinement claim survives 28 U.S.C. § 1915A screening.

                   b.    Legal Mail

      Spotted Bear claims that defendants violated his First Amendment rights

when they opened and read his legal and personal mail. Docket 1 at 5. An

inmate’s privileged mail “may not be opened for inspections for contraband

except in the presence of the prisoner.” Beaulieu v. Ludeman, 690 F.3d 1017,

1037 (8th Cir. 2012) (quoting Gardner v. Howard, 109 F.3d 427, 430 (8th Cir.

1997)); see also Foster v. Helling, 210 F.3d 378 (8th Cir. 2000) (allegations that

prison stated that prisoner’s legal mail could be opened outside of prisoner’s

presence stated a First Amendment claim). “[A]n ‘isolated incident, without any

evidence of improper motive or resulting interference with [the inmate’s] right

to counsel or to access to the courts, does not give rise to a constitutional

violation.’ ” Gardner, 109 F.3d at 431 (quoting Smith v. Maschner, 899 F.2d

940, 944 (10th Cir. 1990)).

      Spotted Bear alleges that Schulz opened Spotted Bear’s legal mail during

a random cell search. Docket 1 at 5. Spotted Bear claims that he saw Schulz

open and read his mail; thus, Schulz opened and read the legal mail in Spotted

Bear’s presence. Id. And Spotted Bear only alleges an isolated incident. Id.

Spotted Bear does not allege an improper motive or resulting interference.

Therefore, Spotted Bear has not alleged sufficient facts to state a claim
                                         9
Case 5:20-cv-05061-KES Document 14 Filed 12/01/20 Page 10 of 14 PageID #: 67




regarding the reading of his legal mail. Spotted Bear’s First Amendment legal

mail claim is dismissed under 28 U.S.C. §§ 1915(e)(2)(B)(i-ii) and 1915A(b)(1).

                   c.     Retaliation

      Spotted Bear alleges that Schulz retaliated against him. Docket 1 at 6. In

order for Spotted Bear to allege a First Amendment retaliation claim, he must

show that: “(1) he engaged in a protected activity, (2) the government official

took adverse action against him that would chill a person of ordinary firmness

from continuing in the activity, and (3) the adverse action was motivated at

least in part by the exercise of the protected activity.” Spencer v. Jackson Cnty.

Mo., 738 F.3d 907, 911 (8th Cir. 2013) (quoting Revels v. Vincenz, 382 F.3d

870, 876 (8th Cir. 2004)). “The filing of a prison grievance, like the filing of an

inmate lawsuit, is protected First Amendment activity.” Lewis v. Jacks, 486

F.3d 1025, 1029 (8th Cir. 2007).

      Here, Spotted Bear alleges that he engaged in a protected activity when

he reported the toilet incident. Docket 1 at 6. Spotted Bear claims that Schulz

took an adverse action against him by charging Spotted Bear the $400 cost to

fix the toilet after/because Spotted Bear reported the toilet incident. Id. Thus,

Spotted Bear has alleged sufficient facts to state a retaliation claim. Spotted

Bear’s First Amendment retaliation claim survives 28 U.S.C. § 1915A

screening.

                   d.      Supervisor Liability

      In addition to Schulz, Spotted Bear names Thom and Yantis as

defendants. Docket 1 at 2. “In the section 1983 context, supervisor liability is
                                         10
Case 5:20-cv-05061-KES Document 14 Filed 12/01/20 Page 11 of 14 PageID #: 68




limited. A supervisor cannot be held liable, on a theory of respondeat superior,

for an employee’s unconstitutional actions.” Boyd v. Knox, 47 F.3d 966, 968

(8th Cir. 1994). “Because vicarious liability is inapplicable to . . . § 1983 suits,

a plaintiff must plead that each Government-official defendant, through the

official’s own individual actions, has violated the Constitution.” Ashcrof v. Iqbal,

556 U.S. 662, 676 (2009); see Martin, 780 F.2d at 1338 (claim not cognizable

under § 1983 where the plaintiff fails to allege the defendant was personally

involved in or directly responsible for incidents that injured the plaintiff).

       Spotted Bear has not indicated that Thom or Yantis were personally

involved in the alleged incidents regarding the broken toilet, reading of legal

mail, or retaliation. Because Spotted Bear does not assert facts that allege

Thom or Yantis participated in unconstitutional conduct, his claims against

Thom or Yantis are dismissed without prejudice under 28 U.S.C.

§§ 1915(e)(2)(B)(ii) and 1915A(b)(1).

III.   Other Motions

       Spotted Bear filed three additional motions. See Dockets 9, 12, 13. First,

Spotted Bear requests that this court schedule a court date for his complaint.

Docket 9. Second, Spotted Bear filed a motion for subpoena duces tecum

regarding the video surveillance footage for the days of the alleged incidents.

Docket 12. Third, Spotted Bear requests a copy of the video surveillance

footage. Docket 13.

       Once defendant Schulz files an answer, under Fed. R. Civ. P. 26(f), the

parties will meet to discuss the nature and basis of their claims and defenses
                                         11
Case 5:20-cv-05061-KES Document 14 Filed 12/01/20 Page 12 of 14 PageID #: 69




and the possibilities for a prompt settlement or resolution of the case, to make

or arrange for the disclosures required by Rule 26(a)(1), to discuss any issues

about preserving discoverable information, and to develop a proposed discovery

plan. After the court receives the parties’ discovery plan, the court will issue a

scheduling order. Thus, Spotted Bear’s motions for a hearing and video

surveillance footage (Dockets 9, 12, 13) are premature and therefore are

denied.

      Thus, it is ORDERED:

      1.    That Spotted Bear’s motion to proceed in forma pauperis (Docket

            5) is granted. Spotted Bear’s second motion to proceed in forma

            pauperis (Docket 6) is denied as moot.

      2.    That the institution having custody of Spotted Bear is directed that

            whenever the amount in Spotted Bear’s trust account, exclusive of

            funds available to him in his frozen account, exceeds $10.00,

            monthly payments that equal 20 percent of the funds credited the

            preceding month to Spotted Bear’s trust account shall be

            forwarded to the U.S. District Court Clerk’s Office under to 28

            U.S.C. § 1915(b)(1), until the $350 filing fee is paid in full.

      3.    That all claims against defendants in their official capacities are

            dismissed under 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1).

      4.    That Spotted Bear’s conditions of confinement and retaliation

            claims against Schulz survive § 1915A screening.



                                        12
Case 5:20-cv-05061-KES Document 14 Filed 12/01/20 Page 13 of 14 PageID #: 70




     5.    That all other claims asserted against defendants are dismissed

           under 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1).

     6.    That Spotted Bear’s motions for a hearing and video surveillance

           footage (Dockets 9, 12, 13) are denied.

     7.    The Clerk shall send a blank summons form and Marshal Service

           Form (Form USM-285) to Spotted Bear so that he may cause the

           complaint to be served upon defendant Schulz.

     8.    Spotted Bear shall complete and send the Clerk of Courts a

           separate summon and USM-285 form for defendant. Upon receipt

           of the completed summons and USM-285 form, the Clerk of Court

           will issue the summons. If the completed summons and USM-285

           form are not submitted as directed, the complaint may be

           dismissed.

     9.    The United States Marshal Service shall serve the completed

           summons, together with a copy of the complaint (Docket 1) and

           this order, upon defendant.

     10.   Defendant will serve and file an answer or responsive pleading to

           the amended complaints and supplement on or before 21 days

           following the date of service or 60 days if the defendant fall under

           Fed. R. Civ. P. 12(a)(2) or (3).

     11.   The clerk of the court is directed to send a copy of this order to the

           appropriate official at Spotted Bear’s institution.



                                        13
Case 5:20-cv-05061-KES Document 14 Filed 12/01/20 Page 14 of 14 PageID #: 71




     12.   Spotted Bear will keep the court informed of his current address at

           all times. All parties are bound by the Federal Rules of Civil

           Procedure and by the court’s Local Rules while this case is

           pending.

     Dated December 1, 2020.

                                    BY THE COURT:

                                    /s/ Karen E. Schreier
                                    KAREN E. SCHREIER
                                    UNITED STATES DISTRICT JUDGE




                                      14
